UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Exact name of registrant as specified in charter, Commission state of incorporation, address of principal I.R.S. Employer File Number executive offices and telephone number Identification Number 001-32206 GREAT PLAINS ENERGY INCORPORATED 43-1916803 (A Missouri Corporation) 1200 Main Street Kansas City, Missouri64105 (816) 556-2200 000-51873 KANSAS CITY POWER & LIGHT COMPANY 44-0308720 (A Missouri Corporation) 1200 Main Street Kansas City, Missouri64105 (816) 556-2200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Great Plains Energy Incorporated Yes X No _ Kansas City Power & Light Company Yes X No _ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Great Plains Energy Incorporated Yes X No _ Kansas City Power & Light Company Yes _ No _ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Great Plains Energy Incorporated Large accelerated filer X Accelerated filer _ Non-accelerated filer _ Smaller reporting company _ Kansas City Power & Light Company Large accelerated filer _ Accelerated filer _ Non-accelerated filer X Smaller reporting company _ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Great Plains Energy Incorporated Yes _ No X Kansas City Power & Light Company Yes _ No X On April 29, 2011, Great Plains Energy Incorporated had 135,947,685 shares of common stock outstanding.OnApril 29, 2011, Kansas City Power & Light Company had one share of common stock outstanding and held by Great Plains Energy Incorporated. Kansas City Power & Light Company meets the conditions set forth in General Instruction (H)(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. This combined Quarterly Report on Form 10-Q is being filed by Great Plains Energy Incorporated (Great Plains Energy) and Kansas City Power & Light Company (KCP&L).KCP&L is a wholly owned subsidiary of Great Plains Energy and represents a significant portion of its assets, liabilities, revenues, expenses and operations.Thus, all information contained in this report relates to, and is filed by, Great Plains Energy.Information that is specifically identified in this report as relating solely to Great Plains Energy, such as its financial statements and all information relating to Great Plains Energy’s other operations, businesses and subsidiaries, including KCP&L Greater Missouri Operations Company (GMO), does not relate to, and is not filed by, KCP&L.KCP&L makes no representation as to that information.Neither Great Plains Energy nor its other subsidiaries have any obligation in respect of KCP&L’s debt securities and holders of such securities should not consider Great Plains Energy’s or its other subsidiaries’ financial resources or results of operations in making a decision with respect to KCP&L’s debt securities.Similarly, KCP&L has no obligation in respect of securities of Great Plains Energy or its other subsidiaries. This report should be read in its entirety.No one section of the report deals with all aspects of the subject matter.It should be read in conjunction with the consolidated financial statements and related notes and with the management’s discussion and analysis included in the 2010 Form 10-K for each of Great Plains Energy and KCP&L. CAUTIONARY STATEMENTS REGARDING CERTAIN FORWARD-LOOKING INFORMATION Statements made in this report that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made.Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, cost estimates of capital projects and other matters affecting future operations.In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Great Plains Energy and KCP&L are providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information.These important factors include: future economic conditions in regional, national and international markets and their effects on sales, prices and costs, including but not limited to possible further deterioration in economic conditions and the timing and extent of any economic recovery; prices and availability of electricity in regional and national wholesale markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates the Companies can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost of capital and the effects on nuclear decommissioning trust and pension plan assets and costs; impairments of long-lived assets or goodwill; credit ratings; inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; ability to carry out marketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, prices and costs; cost, availability, quality and deliverability of fuel; the inherent uncertainties in estimating the effects of weather, economic conditions and other factors on customer consumption and financial results; ability to achieve generation goals and the occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of generation, transmission, distribution or other projects; the inherent risks associated with the ownership and operation of a nuclear facility including, but not limited to, environmental, health, safety, regulatory and financial risks; workforce risks, including, but not limited to, increased costs of retirement, health care and other benefits; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors.Part II Item 1A Risk Factors included in this report, together with the risk factors included in the 2010 Form 10-K for each of Great Plains Energy and KCP&L under Part I Item 1A, should be carefully read for further understanding of potential risks for each of Great Plains Energy and KCP&L.Other sections of this report and other periodic reports filed by each of Great Plains Energy and KCP&L with the Securities and Exchange Commission (SEC) should also be read for more information regarding risk factors.Each forward-looking statement speaks only as of the date of the particular statement.Great Plains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. 2 GLOSSARY OF TERMS The following is a glossary of frequently used abbreviations or acronyms that are found throughout this report. Abbreviation or Acronym Definition AFUDC Allowance for Funds Used During Construction ARO Asset Retirement Obligation BART Best available retrofit technology Board Great Plains Energy Board of Directors CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule Clean Air Act Clean Air Act Amendments of 1990 CO2 Carbon dioxide Collaboration Agreement Agreement among KCP&L, the Sierra Club and the Concerned Citizens of Platte County Company Great Plains Energy Incorporated and its subsidiaries Companies Great Plains Energy Incorporated and its consolidated subsidiaries and KCP&L and its consolidated subsidiaries DOE Department of Energy ECA Energy Cost Adjustment EIRR Environmental Improvement Revenue Refunding EPA Environmental Protection Agency EPS Earnings per common share ERISA Employee Retirement Income Security Act of 1974, as amended FAC Fuel Adjustment Clause FASB Financial Accounting Standards Board FERC The Federal Energy Regulatory Commission FGIC Financial Guaranty Insurance Company FSS Forward Starting Swaps GAAP Generally Accepted Accounting Principles GMO KCP&L Greater Missouri Operations Company, a wholly owned subsidiary of Great Plains Energy as of July 14, 2008 Great Plains Energy Great Plains Energy Incorporated and its subsidiaries ISO Independent System Operator KCC The State Corporation Commission of the State of Kansas KCP&L Kansas City Power & Light Company, a wholly owned subsidiary of Great Plains Energy KDHE Kansas Department of Health and Environment KLT Inc. KLT Inc., a wholly owned subsidiary of Great Plains Energy KW Kilowatt kWh Kilowatt hour MACT Maximum achievable control technology MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations MDNR Missouri Department of Natural Resources MGP Manufactured gas plant MPS Merchant MPS Merchant Services, Inc., a wholly owned subsidiary of GMO MPSC Public Service Commission of the State of Missouri MW Megawatt MWh Megawatt hour NERC North American Electric Reliability Corporation NEIL Nuclear Electric Insurance Limited 3 Abbreviation or Acronym Definition NOx Nitrogen oxide NPNS Normal purchases and normal sales NRC Nuclear Regulatory Commission OCI Other Comprehensive Income PCB Polychlorinated biphenyls PRB Powder River Basin QCA Quarterly Cost Adjustment Receivables Company Kansas City Power & Light Receivables Company, a wholly owned subsidiary of KCP&L RTO Regional Transmission Organization SCR Selective catalytic reduction SEC Securities and Exchange Commission SERP Supplemental Executive Retirement Plan Services Great Plains Energy Services Incorporated, a wholly owned subsidiary of Great Plains Energy SO2 Sulfur dioxide SPP Southwest Power Pool, Inc. Syncora Syncora Guarantee Inc. T - Lock Treasury Lock WCNOC Wolf Creek Nuclear Operating Corporation Westar Westar Energy, Inc., a Kansas utility company Wolf Creek Wolf Creek Generating Station 4 PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Great Plains Energy Incorporated Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Income Unaudited Consolidated Statements of Cash Flows Unaudited Consolidated Statements of Common Shareholders’ Equity and Noncontrolling Interest Unaudited Consolidated Statements of Comprehensive Income Kansas City Power & Light Company Unaudited Consolidated Balance Sheets Unaudited Consolidated Statements of Income Unaudited Consolidated Statements of Cash Flows Unaudited Consolidated Statements of Common Shareholder’s Equity Unaudited Consolidated Statements of Comprehensive Income Combined Notes to Unaudited Consolidated Financial Statements for Great Plains Energy Incorporated and Kansas City Power & Light Company Note 1: Summary of Significant Accounting Policies Note 2: Supplemental Cash Flow Information Note 3: Receivables Note 4: Nuclear Plant Note 5: Regulatory Matters Note 6: Pension Plans, Other Employee Benefits and Voluntary Separation Program Note 7: Equity Compensation Note 8: Short-Term Borrowings and Short-Term Bank Lines of Credit Note 9: Long-Term Debt Note 10: Commitments and Contingencies Note 11: Legal Proceedings Note 12: Related Party Transactions and Relationships Note 13: Derivative Instruments Note 14: Fair Value Measurements Note 15: Taxes Note 16: Segments and Related Information 5 GREAT PLAINS ENERGY INCORPORATED Consolidated Balance Sheets (Unaudited) March 31 December 31 ASSETS (millions, except share amounts) Current Assets Cash and cash equivalents $ $ Funds on deposit Receivables, net Accounts receivable pledged as collateral Fuel inventories, at average cost Materials and supplies, at average cost Deferred refueling outage costs Refundable income taxes Deferred income taxes Derivative instruments Prepaid expenses and other assets Total Utility Plant, at Original Cost Electric Less-accumulated depreciation Net utility plant in service Construction work in progress Nuclear fuel, net of amortization of $136.9 and $131.1 Total Investments and Other Assets Nuclear decommissioning trust fund Regulatory assets Goodwill Derivative instruments Other Total Total $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 6 GREAT PLAINS ENERGY INCORPORATED Consolidated Balance Sheets (Unaudited) March 31 December 31 LIABILITIES AND CAPITALIZATION (millions, except share amounts) Current Liabilities Notes payable $ $ Collateralized note payable Commercial paper Current maturities of long-term debt Accounts payable Accrued taxes Accrued interest Accrued compensation and benefits Pension and post-retirement liability Derivative instruments Other Total Deferred Credits and Other Liabilities Deferred income taxes Deferred tax credits Asset retirement obligations Pension and post-retirement liability Regulatory liabilities Other Total Capitalization Great Plains Energy common shareholders' equity Common stock-250,000,000 shares authorized without par value 136,192,220 and 136,113,954 shares issued, stated value Retained earnings Treasury stock-254,440 and 400,889 shares, at cost ) ) Accumulated other comprehensive loss ) ) Total Noncontrolling interest Cumulative preferred stock $100 par value 3.80% - 100,000 shares issued 4.50% - 100,000 shares issued 4.20% - 70,000 shares issued 4.35% - 120,000 shares issued Total Long-term debt (Note 9) Total Commitments and Contingencies (Note 10) Total $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 7 GREAT PLAINS ENERGY INCORPORATED Consolidated Statements of Income (Unaudited) Three Months Ended March 31 Operating Revenues (millions, except per share amounts) Electric revenues $ $ Operating Expenses Fuel Purchased power Transmission of electricity by others Utility operating and maintenance expenses Voluntary separation program - Depreciation and amortization General taxes Other Total Operating income Non-operating income Non-operating expenses ) ) Interest charges ) ) Income before income tax (expense) benefit ) Income tax (expense) benefit ) Net income Less: Net loss attributable to noncontrolling interest - Net income attributable to Great Plains Energy Preferred stock dividend requirements Earnings available for common shareholders $ $ Average number of basic common shares outstanding Average number of diluted common shares outstanding Basic earnings per common share $ $ Diluted earnings per common share $ $ Cash dividends per common share $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 8 GREAT PLAINS ENERGY INCORPORATED Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31 Cash Flows from Operating Activities (millions) Net income $ $ Adjustments to reconcile income to net cash from operating activities: Depreciation and amortization Amortization of: Nuclear fuel Other ) ) Deferred income taxes, net ) Investment tax credit amortization ) ) Other operating activities (Note 2) ) ) Net cash from operating activities ) Cash Flows from Investing Activities Utility capital expenditures ) ) Allowance for borrowed funds used during construction ) ) Purchases of nuclear decommissioning trust investments ) ) Proceeds from nuclear decommissioning trust investments Other investing activities ) ) Net cash from investing activities ) ) Cash Flows from Financing Activities Issuance of common stock Repayment of long-term debt ) ) Net change in short-term borrowings Net change in collateralized short-term borrowings - Dividends paid ) ) Other financing activities ) ) Net cash from financing activities Net Change in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 9 GREAT PLAINS ENERGY INCORPORATED Consolidated Statements of Common Shareholders' Equity and Noncontrolling Interest (Unaudited) Three Months Ended March 31 Shares Amount Shares Amount Common Stock (millions, except share amounts) Beginning balance $ $ Issuance of common stock Issuance of restricted common stock - - Unearned Compensation Issuance of restricted common stock ) ) Forfeiture of restricted common stock Compensation expense recognized Ending balance Retained Earnings Beginning balance Net income attributable to Great Plains Energy Loss on reissuance of treasury stock ) - Dividends: Common stock ) ) Preferred stock - at required rates ) ) Performance shares ) ) Ending balance Treasury Stock Beginning balance ) Treasury shares acquired ) Treasury shares reissued - Ending balance ) Accumulated Other Comprehensive Income (Loss) Beginning balance ) ) Derivative hedging activity, net of tax ) Ending balance ) ) Total Great Plains Energy Common Shareholders' Equity $ $ Noncontrolling Interest Beginning balance $ $ Net loss attributable to noncontrolling interest ) - Ending balance $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 10 GREAT PLAINS ENERGY INCORPORATED Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended March 31 (millions) Net income $ $ Other comprehensive income (loss) Gain (loss) on derivative hedging instruments ) Income tax (expense) benefit ) Net gain (loss) on derivative hedging instruments ) Reclassification to expenses, net of tax Derivative hedging activity, net of tax ) Comprehensive income Less:comprehensive loss attributable to noncontrolling interest - Comprehensive income attributable to Great Plains Energy $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 11 KANSAS CITY POWER & LIGHT COMPANY Consolidated Balance Sheets (Unaudited) March 31 December 31 ASSETS (millions, except share amounts) Current Assets Cash and cash equivalents $ $ Funds on deposit Receivables, net Accounts receivable pledged as collateral Fuel inventories, at average cost Materials and supplies, at average cost Deferred refueling outage costs Refundable income taxes Deferred income taxes Prepaid expenses and other assets Total Utility Plant, at Original Cost Electric Less-accumulated depreciation Net utility plant in service Construction work in progress Nuclear fuel, net of amortization of $136.9 and $131.1 Total Investments and Other Assets Nuclear decommissioning trust fund Regulatory assets Other Total Total $ $ The disclosures regarding KCP&L included in the accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 12 KANSAS CITY POWER & LIGHT COMPANY Consolidated Balance Sheets (Unaudited) March 31 December 31 LIABILITIES AND CAPITALIZATION (millions, except share amounts) Current Liabilities Collateralized note payable $ $ Commercial paper Current maturities of long-term debt Accounts payable Accrued taxes Accrued interest Accrued compensation and benefits Pension and post-retirement liability Other Total Deferred Credits and Other Liabilities Deferred income taxes Deferred tax credits Asset retirement obligations Pension and post-retirement liability Regulatory liabilities Other Total Capitalization Common shareholder's equity Common stock-1,000 shares authorized without par value 1 share issued, stated value Retained earnings Accumulated other comprehensive loss ) ) Total Long-term debt (Note 9) Total Commitments and Contingencies (Note 10) Total $ $ The disclosures regarding KCP&L included in the accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 13 KANSAS CITY POWER & LIGHT COMPANY Consolidated Statements of Income (Unaudited) Three Months Ended March 31 Operating Revenues (millions) Electric revenues $ $ Operating Expenses Fuel Purchased power Transmission of electricity by others Operating and maintenance expenses Voluntary separation program - Depreciation and amortization General taxes Other - Total Operating income Non-operating income Non-operating expenses ) ) Interest charges ) ) Income before income tax (expense) benefit Income tax (expense) benefit ) Net income $ $ The disclosures regarding KCP&L included in the accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 14 KANSAS CITY POWER & LIGHT COMPANY Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31 Cash Flows from Operating Activities (millions) Net income $ $ Adjustments to reconcile income to net cash from operating activities: Depreciation and amortization Amortization of: Nuclear fuel Other Deferred income taxes, net ) ) Investment tax credit amortization - ) Other operating activities (Note 2) ) ) Net cash from operating activities Cash Flows from Investing Activities Utility capital expenditures ) ) Allowance for borrowed funds used during construction ) ) Purchases of nuclear decommissioning trust investments ) ) Proceeds from nuclear decommissioning trust investments Net money pool lending Other investing activities ) ) Net cash from investing activities ) ) Cash Flows from Financing Activities Net change in short-term borrowings Net change in collateralized short-term borrowings - Net money pool borrowings Dividends paid to Great Plains Energy ) ) Net cash from financing activities Net Change in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ The disclosures regarding KCP&L included in the accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 15 KANSAS CITY POWER & LIGHT COMPANY Consolidated Statements of Common Shareholder's Equity (Unaudited) Three Months Ended March 31 Shares Amount Shares Amount Common Stock (millions, except share amounts) Ending Balance 1 $ 1 $ Retained Earnings Beginning balance Net income Dividends: Common stock held by Great Plains Energy ) ) Ending balance Accumulated Other Comprehensive Income (Loss) Beginning balance ) ) Derivative hedging activity, net of tax Ending balance ) ) Total Common Shareholder's Equity $ $ The disclosures regarding KCP&L included in the accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 16 KANSAS CITY POWER & LIGHT COMPANY Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended March 31 (millions) Net income $ $ Other comprehensive income (loss) Loss on derivative hedging instruments - ) Income tax benefit - Net loss on derivative hedging instruments - ) Reclassification to expenses, net of tax Derivative hedging activity, net of tax Comprehensive income $ $ The disclosures regarding KCP&L included in the accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 17 GREAT PLAINS ENERGY INCORPORATED KANSAS CITY POWER & LIGHT COMPANY Notes to Unaudited Consolidated Financial Statements The notes to unaudited consolidated financial statements that follow are a combined presentation for Great Plains Energy Incorporated and Kansas City Power & Light Company, both registrants under this filing.The terms “Great Plains Energy,” “Company,” “KCP&L,” and “Companies” are used throughout this report.“Great Plains Energy” and the “Company” refer to Great Plains Energy Incorporated and its consolidated subsidiaries, unless otherwise indicated.“KCP&L” refers to Kansas City Power & Light Company and its consolidated subsidiaries.“Companies” refers to Great Plains Energy Incorporated and its consolidated subsidiaries and KCP&L and its consolidated subsidiaries.The Companies’ interim financial statements reflect all adjustments (which include normal, recurring adjustments) that are necessary, in the opinion of management, for a fair presentation of the results for the interim periods presented. 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Great Plains Energy, a Missouri corporation incorporated in 2001, is a public utility holding company and does not own or operate any significant assets other than the stock of its subsidiaries.Great Plains Energy’s wholly owned direct subsidiaries with operations or active subsidiaries are as follows: · KCP&L is an integrated, regulated electric utility that provides electricity to customers primarily in the states of Missouri and Kansas.KCP&L has one active wholly owned subsidiary, Kansas City Power & Light Receivables Company (Receivables Company). · KCP&L Greater Missouri Operations Company (GMO) is an integrated, regulated electric utility that primarily provides electricity to customers in the state of Missouri.GMO also provides regulated steam service to certain customers in the St. Joseph, Missouri area.GMO wholly owns MPS Merchant Services, Inc. (MPS Merchant), which has certain long-term natural gas contracts remaining from its former non-regulated trading operations. Each of Great Plains Energy’s and KCP&L’s consolidated financial statements includes the accounts of their subsidiaries.All intercompany transactions have been eliminated. Great Plains Energy’s sole reportable business segment is electric utility.See Note 16 for additional information. Basic and Diluted Earnings per Common Share Calculation To determine basic EPS, preferred stock dividend requirements and net loss attributable to noncontrolling interest are deducted from net income before dividing by the average number of common shares outstanding.The effect of dilutive securities, calculated using the treasury stock method, assumes the issuance of common shares applicable to performance shares, restricted stock, stock options and Equity Units. 18 The following table reconciles Great Plains Energy’s basic and diluted EPS. Three Months Ended March 31 Income (millions, except per share amounts) Net income $ $ Less: net loss attributable to noncontrolling interest ) - Less: preferred stock dividend requirements Earnings available for common shareholders $ $ Common Shares Outstanding Average number of common shares outstanding Add: effect of dilutive securities Diluted average number of common shares outstanding Basic EPS $ $ Diluted EPS $ $ The computation of diluted EPS for the three months ended March 31, 2011, excludes anti-dilutive shares consisting of 213,522 performance shares, 39,722 restricted stock shares and 159,665 stock options. The computation of diluted EPS for the three months ended March 31, 2010, excludes anti-dilutive shares consisting of 8,430 performance shares, 251,526 restricted stock shares and 218,846 stock options. Dividends Declared In May 2011, Great Plains Energy’s Board of Directors (Board) declared a quarterly dividend of $0.2075 per share on Great Plains Energy’s common stock.The common dividend is payable June 20, 2011, to shareholders of record as of May 27, 2011.The Board also declared regular dividends on Great Plains Energy’s preferred stock, payable September 1, 2011, to shareholders of record as of August 11, 2011. In May 2011, KCP&L’s Board of Directors declared a cash dividend payable to Great Plains Energy of $25 million payable on June 17, 2011. 19 2. SUPPLEMENTAL CASH FLOW INFORMATION Great Plains Energy Other Operating Activities Three Months Ended March 31 Cash flows affected by changes in: (millions) Receivables $ $ Accounts receivable pledged as collateral - ) Fuel inventories ) ) Materials and supplies ) ) Accounts payable ) ) Accrued taxes Accrued interest ) ) Deferred refueling outage costs ) Fuel adjustment clauses ) ) Pension and post-retirement benefit obligations Allowance for equity funds used during construction ) ) Iatan Nos. 1 and 2 impact of disallowed construction costs - Other ) ) Total other operating activities $ )
